UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF TENNESSEE

AT KNOXVILLE
UNITED STATES OF AMERICA )
)
v. ) NO. 3:19-CR-92-TWP-HBG
)
EVAN ADKINS )
)

ORDER

Magistrate Judge C. Clifford Shirley, Jr. filed a report and recommendation,
recommending that the Court: (1) find that the plea hearing in this case could not be further
delayed without serious harm to the interests of justice; (2) grant Defendant’s motion to
withdraw his not guilty plea to Count One of the Indictment; (3) accept Defendant’s plea
of guilty to Count One of the Indictment, that is, of attempted sexual violence, in violation
of 18 U.S.C. § 2242(a); (4) adjudicate Defendant guilty of the charge set forth in Count
One of the Indictment; and (5) find that Defendant shall remain in custody until sentencing
in this matter [D. 20]. Neither party filed a timely objection to the report and
recommendation. After reviewing the record, the Court agrees with the magistrate judge’s
report and recommendation. Accordingly, the Court ACCEPTS and ADOPTS the
magistrate judge’s report and recommendation [D. 20] pursuant to 28 U.S.C. § 636(b)(1)
and ORDERS as follows:

(1) As set forth on the record, Defendant’s plea hearing could not be further

delayed without serious harm to the interests of justice;

1

Case 3:19-cr-00092-TWP-HBG Document 22 Filed 10/26/20 Page 1of2 PagelD #: 50
(2)  Defendant’s motion to withdraw his not guilty plea to Count One of the
Indictment is GRANTED;

(3)  Defendant’s plea of guilty to Count One of the Indictment, that is, of
attempted sexual violence, in violation of 18 U.S.C. § 2242(a), is ACCEPTED;

(4) Defendant is hereby ADJUDGED guilty of the charges set forth in Count
One of the Indictment;

(5) Defendant SHALL REMAIN IN CUSTODY until sentencing in this
matter, which is scheduled to take place on January 19, 2021 at 10:00 a.m. in Knoxville,
Tennessee before the Honorable Thomas W. Phillips, Senior United States District Judge.

SO ORDERED.

s/ Thomas W. Phillips
Senior United States District Judge

Case 3:19-cr-00092-TWP-HBG Document 22 Filed 10/26/20 Page 2of2 PagelD#: 51
